Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled 11/04/2022. Currently, claims 1-4 and 6-21 are pending in the application. Claim 5 has been withdrawn and cancelled from Consideration.

Election/Restrictions

Claim 5 has been withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2022.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being obvious over Muller et al (US 20190130956 A1) in view of YOO (US 20180286988 A1).

Regarding claim 1,  Figures 1 and 5A of Muller disclose a method, comprising: 
forming source/drain regions (242, [0077]) in a semiconductor substrate (212, [0073]); 
depositing a first zirconium-containing oxide layer (124, Figure 1, [0089]) over a channel region (212c, [0076]) in the semiconductor substrate and between the source/drain region; and 
forming a top electrode (134, Figure 1, [0062]) over the first zirconium-containing oxide layer.

However, Muller does not teach: forming a titanium oxide layer in contact with the first zirconium-containing oxide layer, wherein no annealing is performed after depositing the first zirconium-containing oxide layer and prior to forming the top electrode.

However, YOO is a pertinent art which teaches a ferroelectric memory device. YOO teaches that an interfacial oxide layer that facilitates the generation of oxygen vacancies may be formed between the conductive film 140 and the second ferroelectric film 130. In an example, when the conductive film 140 includes titanium nitride and the second ferroelectric film 130 includes hafnium oxide, a titanium oxide layer may be formed as the interfacial oxide layer. The titanium oxide layer may deplete oxygen from the hafnium oxide to generate oxygen vacancies (Figure 10, [0074]). It is further noted that Muller teaches that the first electrode 114 and 124 can be Titanium nitride ([0089], Muller) and not performing any annealing which may cause problem with stabilization of the ferroelectric material ([0138]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Muller with a titanium oxide layer in contact with the first zirconium-containing oxide layer in order to facilitate the generation of oxygen vacancies between the bottom electrode and the first zirconium-containing oxide layer according to the teaching of YOO ([0074]) and further wherein no annealing is performed after depositing the first zirconium-containing oxide layer and prior to forming the top electrode in order to prevent stabilization failure of the ferroelectric material ([0138] of Muller).

Regarding claim 2,  Figures 1 and 5A of Muller in view of YOO teach that the method of claim 1, wherein the titanium oxide layer is formed over the semiconductor substrate prior to depositing the first zirconium-containing oxide (124, Figure 1 of Muller) layer (since the combination teaches to form an interface layer of titanium oxide between the ferroelectric material and the titanium nitride electrode, it is obvious to be formed between the bottom electrode and the ferroelectric layer).

Regarding claims 3-4,  Figures 1 and 5A of Muller does not teach that the method of claim 2, further comprising: depositing a zirconium-free metal oxide layer over a top surface of the first zirconium-containing oxide layer. Or The method of claim 1, further comprising: depositing a second zirconium-containing oxide layer over the titanium oxide layer.

YOO, which is a pertinent art here, teaches that a ferroelectric material layer in a capacitor can be formed by two different or same ferroelectric materials such as zirconium-containing oxide layer and hafnium oxide layer ([0061]-[0065]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Muller by depositing a zirconium-free metal oxide layer over a top surface of the first zirconium-containing oxide layer or depositing a second zirconium-containing oxide layer over the titanium oxide layer according to the teaching of YOO in order to form a composite ferroelectric layer with zirconium-containing oxide and hafnium-containing oxide to get desired dielectric layer and reliable device, and further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). 

Regarding claim 6,  Figures 1 and 5A of Muller in view of YOO teach that the method of claim 1, wherein forming the titanium oxide layer is performed such that the titanium oxide layer has a thinner thickness than the first zirconium-containing oxide layer (since the titanium oxide is an interface layer and Figure 2 of YOO teaches that the layer 210 is thinner than 135).



Regarding claims 7-8,  Figures 1 and 5A of Muller in view of YOO do not explicitly teach that the method of claim 1, wherein the titanium oxide layer has a thickness in a range from about 1 nm to about 6 nm. Or
The method of claim 1, wherein the first zirconium-containing oxide layer has a thickness in a range from about 6 nm to about 20 nm.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges in order to form an improved and reliable device since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 9,  Figures 1 and 5A of Muller in view of YOO teach that the method of claim 1, further comprising: forming a bottom electrode (114, Figure 1 and 5A of Muller) over the semiconductor substrate prior to depositing the first zirconium-containing oxide layer and forming the titanium oxide layer.

Regarding claim 10,  Figures 1 and 5A of Muller in view of YOO teach that the method of claim 1, further comprising: depositing a gate dielectric layer (122i, Figure 1, [0059] of Muller) over the semiconductor substrate prior to depositing the first zirconium-containing oxide layer and forming the titanium oxide layer.


Claims 11-21 are rejected under 35 U.S.C. 103 as being obvious over Ando et al (US 20190305076 A1) in view of YOO (US 20180286988 A1).

Regarding claim 11,  Figure 9 of Ando discloses a method, comprising: 
depositing a first zirconium-containing oxide layer (16, [0040]) over a channel region (not shown but teaches that this structure is applicable to a memory device which has transistor and channel, [0068]) of a semiconductor substrate (10); 
forming a middle electrode (18, [0038]) first zirconium-containing oxide layer (16); 
depositing a second zirconium-containing oxide layer (22, [0047]) over the second zirconium-free metal oxide layer; and 
forming a top electrode (24, [0048]) over the second zirconium-containing oxide layer.

Ando does no teach of depositing a first zirconium-free metal oxide layer over the first zirconium-containing oxide layer and forming middle electrode (18, [0038]) over the first zirconium-free metal oxide layer; and depositing a second zirconium-free metal oxide layer over the middle electrode.

YOO, which is a pertinent art here, teaches that a ferroelectric material layer can be formed by one layer or two layer of different or same ferroelectric materials such as zirconium-containing oxide layer and hafnium oxide layer in a method of forming an improved and reliable ferroelectric capacitor ([0005, [0061]-[0065]). 


Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ando by depositing a first zirconium-free metal oxide layer over the first zirconium-containing oxide layer and forming middle electrode (18, [0038]) over the first zirconium-free metal oxide layer; and depositing a second zirconium-free metal oxide layer over the middle electrode  according to the teaching of YOO in order to form a composite ferroelectric layer with zirconium-containing oxide and hafnium-containing oxide (zirconium-free metal oxide layer) to get desired dielectric layer and reliable ferroelectric capacitor, and further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). 

Regarding claim 12,  Figure 9 of Anod in view of YOO teach that the method of claim 11, wherein the second zirconium-free metal oxide layer is made of a different material than the first zirconium-free metal oxide layer (YOO teaches that two same material can be used with different oxygen vacancy, [0061] and further considering to have titanium oxide layer).

Regarding claim 13,  Figure 9 of Anod in view of YOO teach that the method of claim 11, wherein the first zirconium-free metal oxide layer is made of hafnium oxide ([0061]-[0065] of YOO).

Regarding claim 14,  Figure 9 of Anod in view of YOO teach that the method of claim 11, wherein the second zirconium-free metal oxide layer is made of titanium oxide ([0074] of YOO teaches of having a titanium oxide layer between the electrode and the ferroelectric material layer when the electrodes are titanium oxide as taught by Anod in [0032]).

Regarding claim 15,  Figure 9 of Anod in view of YOO teach that the method of claim 11, wherein the second zirconium-free metal oxide layer is made of a same material as the first zirconium-free metal oxide layer ([0061]-[0065] of YOO).

Regarding claim 16,  Figure 9 of Anod in view of YOO do not teach that the method of claim 11, wherein the second zirconium-free metal oxide layer has a thinner thickness than the second zirconium-containing oxide layer.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges in order to form an improved and reliable device since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 17,  Figure 9 of Ando discloses a method, comprising: 
forming a gate dielectric layer (not shown but teaches that the structure is used in memory devices with transistor which has gate dielectric, [0068]) over a substrate (10); 
forming a bottom electrode (12, [0032]) over the gate dielectric layer; 
depositing a first zirconium oxide (16, [0040]) layer over the titanium oxide layer; 
depositing a hafnium oxide (22, [0040]) layer over the first zirconium oxide layer; and 
forming a top electrode (24, [0048]) over the hafnium oxide layer.

Ando does not teach of depositing a titanium oxide layer over the bottom electrode, wherein depositing the first zirconium oxide layer over the titanium oxide layer.

YOO, which is a pertinent art here, teaches that a ferroelectric material layer can be formed by one layer or two layer of different or same ferroelectric materials such as zirconium-containing oxide layer and hafnium oxide layer in a method of forming an improved ferroelectric capacitor ([0005, [0061]-[0065]). Further, YOO teaches that an interfacial oxide layer that facilitates the generation of oxygen vacancies may be formed between the conductive film 140 and the second ferroelectric film 130. In an example, when the conductive film 140 includes titanium nitride and the second ferroelectric film 130 includes hafnium oxide, a titanium oxide layer may be formed as the interfacial oxide layer. The titanium oxide layer may deplete oxygen from the hafnium oxide to generate oxygen vacancies (Figure 10, [0074]). In this case, Ando uses TiN electrode.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ando by  depositing a titanium oxide layer over the bottom electrode, wherein depositing the first zirconium oxide layer over the titanium oxide layer in order to facilitate the generation of oxygen vacancies between the bottom electrode and the first zirconium oxide layer according to the teaching of YOO ([0074]).

Regarding claims 18-19,   Figure 9 of Ando do not explicitly teach a method of claim 17, further comprising: deposing a zirconium-free metal oxide layer over the hafnium oxide layer. Or The method of claim 17, further comprising: deposing a second zirconium oxide layer over the hafnium oxide layer.

YOO, which is a pertinent art here, teaches that a ferroelectric material layer can be formed by one layer or two layer of different or same ferroelectric materials such as zirconium-containing oxide layer and hafnium oxide layer in a method of forming an improved ferroelectric capacitor ([0005, [0061]-[0065]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ando by deposing a zirconium-free metal oxide layer (hafnium oxide layer) over the hafnium oxide layer or deposing a second zirconium oxide layer over the hafnium oxide layer according to the teaching of YOO in order to form a composite ferroelectric layer with zirconium-containing oxide and hafnium-containing oxide to get desired dielectric layer and reliable ferroelectric capacitor, and further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). 

Regarding claim 20,  Figure 9 of Ando do not explicitly teach that the method of claim 17, wherein the first zirconium oxide layer has a thicker thickness than the hafnium oxide layer.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges in order to form an improved and reliable device since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 21,  Figure 9 of Ando discloses that the method of claim 1, further comprising: forming a middle electrode (18, [0038]) over the semiconductor substrate after depositing the first zirconium-containing oxide layer and prior to forming the top electrode (24).



Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813